United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3370
                        ___________________________

                                 Rebecca Sterling

                                       Plaintiff - Appellee

                                         v.

  Board of Trustees of the University of Arkansas; Mark Waldrip, in his official
    capacity as member of the Board of Trustees; John Goodson, in his official
   capacity as member of the Board of Trustees; Morril Harriman, in his official
capacity as member of the Board of Trustees; Kelly Eichler, in her official capacity
  as member of the Board of Trustees; David H. Pryor, in his official capacity as
    member of the Board of Trustees; Stephen Broughton, M.D., in his official
    capacity as member of the Board of Trustees; CC Gibson, III, “Cliff”, in his
   official capacity as member of the Board of Trustees; Sheffield Nelson, in his
official capacity as member of the Board of Trustees; Tommy Boyer, in his official
capacity as member of the Board of Trustees; Steve Cox, in his official capacity as
 member of the Board of Trustees; Bentley Wallace, in his individual and official
     capacity; UA Pulaski Technical College, originally named as Pulaski Tech

                                    Defendants - Appellants
                                  ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                  ____________

                            Submitted: April 13, 2022
                              Filed: August 1, 2022
                                  ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________
GRUENDER, Circuit Judge.

       Rebecca Sterling worked at the University of Arkansas-Pulaski Technical
College (“UAPTC”). In April 2018, Sterling requested and received leave under the
Family and Medical Leave Act (“FMLA”) to care for her mother who had cancer.
See 29 U.S.C. § 2615, et seq. After being notified that her position would be
eliminated in an upcoming reorganization, Sterling applied for a different position.
A hiring committee led by Bentley Wallace interviewed Sterling and five other
candidates. Sterling’s interview was originally scheduled for May 8, 2018 at 1:30
p.m., but Sterling emailed Wallace on May 2 asking if it could be rescheduled
because she expected to take her mother to a doctor’s appointment on May 8.
Sterling ultimately attended the interview on May 8 as originally scheduled,
although she also took FMLA leave that day. After the interview, the committee
hired another applicant to whom Wallace had given a more favorable interview
score. Sterling alleges that she was more qualified than the other applicant.

       Sterling sued the Board of Trustees of the University of Arkansas, members
of the Board of the Trustees in their official capacities, Wallace in his official and
individual capacities, and UAPTC. Among other claims, she alleged that Wallace
violated the FMLA by discriminating and retaliating against her.

       The defendants moved for summary judgment, arguing, as relevant here, that
Wallace was entitled to qualified immunity on the FMLA claim. The district court
denied the summary-judgment motion in relevant part, rejecting Wallace’s qualified-
immunity defense on the ground that “qualified immunity is not available to
defendants on an FMLA claim.” On the merits, the district court found that genuine
disputes of material fact existed that precluded resolution of the FMLA claim at the
summary-judgment stage. Now, the defendants bring an interlocutory appeal of the
district court’s denial of Wallace’s qualified-immunity claim and of any adverse
rulings inextricably intertwined with that denial.




                                         -2-
       “We review a district court’s qualified immunity determination on summary
judgment de novo.” Burbridge v. City of St. Louis, 2 F.4th 774, 779 (8th Cir. 2021).
“We ordinarily lack jurisdiction over an interlocutory appeal challenging the denial
of a motion for summary judgment, but we have jurisdiction when summary
judgment is denied on the issue of qualified immunity.” Ferguson v. Short, 840 F.3d
508, 510 (8th Cir. 2016) (citation omitted). Our review, however, is limited to
“abstract issue[s] of law relating to qualified immunity[,] . . . typically[] the issue
whether the federal right allegedly infringed was clearly established.” Lockridge v.
Bd. of Trs. of Univ. of Ark., 315 F.3d 1005, 1008 (8th Cir. 2003) (en banc) (internal
quotation marks and brackets omitted). We lack jurisdiction to review “fact-
related[] legal inquir[ies],” such as “whether there is a genuine issue of material fact
at summary judgment.” See Ashcroft v. Iqbal, 556 U.S. 662, 674 (2009) (internal
quotation marks omitted). Accordingly, “we accept as true the facts that the district
court found were adequately supported, as well as the facts the district court likely
assumed,” viewing the record in the light most favorable to the nonmoving party.
Burbridge, 2 F.4th at 779-80 (brackets omitted); see Johnson v. Jones, 515 U.S. 304,
319 (1995).

       “[W]hen the district court’s order being appealed sets forth an analysis
insufficient to provide a meaningful basis for review, we have found it necessary to
remand the order for a detailed consideration of the issue of qualified immunity.”
Solomon v. Petray, 699 F.3d 1034, 1038 (8th Cir. 2012); see Ferguson, 840 F.3d at
511 (“When the district court fails to rule on qualified immunity, we will remand the
case to the district court to decide the qualified-immunity question.”). In Ferguson,
a government official brought an interlocutory appeal of a denial of summary
judgment, invoking this court’s jurisdiction to review qualified-immunity issues. Id.
at 510-11. The district court had opened the discussion section of its opinion with a
paragraph “set[ting] out the broad principles of qualified immunity,” yet “nowhere
were these principles, in this paragraph or elsewhere in the opinion, applied to the
facts.” Id. at 511. Instead, the opinion read “like an ordinary summary-judgment
ruling, determining if there are factual disputes and resolving legal points unrelated
to qualified immunity.” Id. “[U]nable to construe th[e] order as one from which an


                                          -3-
interlocutory appeal can lie,” we remanded the case to the district court so that it
could consider the qualified-immunity issue. Id. at 511-12; see also O’Neil v. City
of Iowa City, 496 F.3d 915, 917-18 (8th Cir. 2007) (remanding for a more detailed
consideration of a denial of summary judgment based on, at most, an analysis of
only one step of the qualified-immunity inquiry).

       Here, after briefly describing the defendants’ qualified-immunity argument in
one paragraph, the district court rejected it in the next, holding that “qualified
immunity is not available to defendants on an FMLA claim.” That is incorrect. In
Hager v. Arkansas Department of Health, we reversed a district court’s denial of
summary judgment, holding that a supervisor enjoyed qualified immunity from the
plaintiff’s retaliation claim under the FMLA. 735 F.3d 1009, 1016-17 (8th Cir.
2013).

       The district court’s rejection of Wallace’s qualified-immunity defense was
based on a misreading of our statement in Darby v. Bratch that “[t]he Family and
Medical Leave Act creates clearly established statutory rights, including the right to
be free of discrimination or retaliation on account of one’s exercise of leave rights
granted by the statute.” 287 F.3d 673, 681 (8th Cir. 2002). The district court’s
sweeping interpretation of Darby—that qualified immunity is never available to
FMLA defendants—is inconsistent with the Supreme Court’s admonition “not to
define clearly established law at a high level of generality.” See Mullenix v. Luna,
577 U.S. 7, 12 (2015). “The dispositive question is whether the violative nature of
particular conduct is clearly established.” Id. (internal quotation marks omitted).
Darby’s denial of qualified immunity followed a lengthy discussion culminating in
the court’s holding that genuine disputes existed as to whether the defendants were
liable for FMLA retaliation. 287 F.3d at 679-82. Based on that context, we construe
the statement in Darby about qualified immunity to mean that the FMLA clearly
established the violative nature of the particular conduct in that case, not that
qualified immunity can never be available on an FMLA claim.




                                         -4-
        Because of the district court’s error, as in Ferguson, “nowhere were the[]
principles” of qualified immunity “applied to the facts.” See 840 F.3d at 511.
Wallace is “entitled to a thorough determination of [his] claim of qualified immunity
if that immunity is to mean anything at all.” See Payne v. Britten, 749 F.3d 697, 701
(8th Cir. 2014) (internal quotation marks and alteration omitted). We therefore
“remand the case to the district court for consideration of the motion for summary
judgment on the basis of qualified immunity.” See Ferguson, 840 F.3d at 511;
Solomon, 699 F.3d at 1038; O’Neil, 496 F.3d at 917-18.
                        ______________________________




                                         -5-